  Case 2:21-cv-02733-PA-MRW Document 13 Filed 04/13/21 Page 1 of 1 Page ID #:165

                                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-2733 PA (MRWx)                                           Date    April 13, 2021
 Title             Tran San v. Wells Fargo Bank, N.A., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                                  N/A                                N/A
                 Deputy Clerk                             Court Reporter                        Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                 IN CHAMBERS – COURT ORDER

       On April 1, 2021, the Court issued an order provisionally remanding this action to the Los
Angeles County Superior Court as a result of a procedural defect in the Notice of Removal. The
Court stayed the order remanding the action to provide plaintiff with an opportunity to object to
the remand and waive the procedural defect. Specifically, plaintiff was directed to inform the
Court in writing by April 12, 2021, if plaintiff objected to the remand. To date, despite the
passage of the deadline set by the Court, plaintiff has not waived the procedural defect.
Accordingly, for the reasons stated in the Court’s April 1, 2021 Order, this action is remanded to
the Los Angeles County Superior Court, Case No. 20STCV06070.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
